Citation Nr: 1447134	
Decision Date: 10/23/14    Archive Date: 10/30/14

DOCKET NO.  10-29 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss disability.

2.  Entitlement to service connection for right ear hearing loss disability.



REPRESENTATION

Veteran represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Y. Curtis, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from October 1973 to November 1974.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in September 2009 of a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in May 2012.  A transcript of the hearing is in the Veteran's file.

In February 2014, the Board remanded the case for further development, which has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  A left ear hearing loss disability is the result of service.

2.  A right ear hearing loss disability is the result of service.


CONCLUSIONS OF LAW

1. The criteria for service connection for a left ear hearing loss disability have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2013).

2.  The criteria for service connection for a right ear hearing loss disability have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2013).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented, in part, at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

As the claims of service connection are resolved in the Veteran's favor, further discussion here of VCAA compliance is not necessary.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Principles and Theories of Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the purpose of VA disability compensation, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.



Evidentiary Standards

VA must give due consideration to all pertinent medical and lay evidence in a case where a Veteran is seeking service connection. 38 U.S.C.A. § 1154(a). 

Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible. Competency is a question of fact, which is to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).

Competency is distinguished from the weight and credibility of admissible evidence, which are factual determinations going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

When the evidence is admissible, the Board must then determine whether the evidence is credible.  "Credible evidence" is that which is plausible or capable of being believed.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (the determination of credibility is a finding of fact to be made by the Board in the first instance). 

If the evidence is credible, the Board, as fact finder, must determine the probative value or weight of the admissible evidence, that is, does the evidence tend to prove a material fact. Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  If the evidence is not credible, the evidence has no probative value. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).





Evidence 

The service personnel records show that the Veteran was assigned to the Special Unit, 1st Armored Division as a Vulcan Systems Mechanic in January 1974.  

On entrance in October 1973, audiometric findings showed puretone thresholds in decibels as follows:


HERTZ (HZ)

500
1000
2000
3000
4000
RIGHT
5
5
5
X
5
LEFT
10
5
5
X
5

During service, the Veteran did not complain of hearing problems.  On separation from service in October 1974, audiometric findings showed puretone thresholds in decibels as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
20
15
5
X
10
LEFT
15
15
5
X
15

After service in October 2007, the Veteran complained of hearing problems over a two year period.  He reported that he worked as a carpenter and that he had noise exposure to the firing of small arms during military service.  The assessment was bilateral sensorineural hearing loss.

VA records in April 2009 show that the Veteran complained of difficulty hearing conversation for the past several years.  He gave a history if noise exposure to firearms in the military.  He indicated that he used hearing protection during his civilian work as a carpenter.  



On VA examination in September 2009, the Veteran gave a history of military noise exposure to the firing of weapons, explosives, and Vulcan carriers.  He stated that hearing protection was not used during his military service.  The Veteran also reported a history of occupational and recreational noise exposure during his work as a carpenter and pipefitter, but noted that hearing protection was used in both occupational and recreational settings after service.  

An audiogram showed puretone thresholds in decibels as follows:


HERTZ
CNC

500
1000
2000
3000
4000
%
RIGHT
40
55
55
55
55
96
LEFT
40
55
55
55
60
94

The diagnosis was bilateral sensorineural hearing loss.  The VA examiner stated the puretone thresholds changes during service did not constitute a threshold shift and that the Veteran's hearing loss was not related to service because medical studies indicated that there was no scientific basis for delayed or late onset noise-induced hearing loss.  

In statements and in testimony, the Veteran stated that his decreased hearing began during service and had existed for several years.

On VA examination in May 2014, an audiogram showed a hearing loss disability for each ear under 38 C.F.R. § 3.385.  The examiner stated that the Veteran's left ear hearing loss was at least as likely as not caused by military noise on the basis of a 10 decibel shift at 1000 and 4000 Hz, because the frequencies at 3000 Hz and up to 8000 Hz are more susceptible to noise-induced hearing loss.   

The VA examiner stated that the Veteran's right ear hearing loss was not at least as likely as not caused by military noise on the basis of a 15 decibel shift at 500 Hz because frequencies below 3000 Hz are not typically noise induced.  


The VA examiner concluded that the hearing test results for the right ear did not suggest noise-induced hearing loss and that the Veteran's post-military work as a carpenter most likely contributed to the current right ear hearing loss.  The VA examiner did not comment on the 10 decibel change at 1000 Hz.  The VA examiner did find that the Veteran's tinnitus was associated with noise-induced left ear hearing loss. 

In a rating decision in August 2014, the RO granted service connection for tinnitus on basis of noise exposure in service 

Analysis

To establish entitlement to compensation for a disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury or event, resulting in injury or disease; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so called "nexus" requirement. All three elements must be proved.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In statements and in testimony, the Veteran stated that his decreased hearing began during service and had existed for several years.  The Veteran is competent to describe symptoms of decreased hearing during service, which is within the realm of the Veteran's personal experience, and his statements and testimony are credible.  38 C.F.R. § 3.159 (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person); see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness).


On the basis of the service treatment records alone, neither a left ear nor a right earing hearing loss disability under 38 C.F.R. § 3.385 was not affirmatively shown to have been present in service and service connection under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(a) (affirmatively showing inception in service) is not established.

Although a hearing loss disability was not shown, the Veteran's assignment to an armored division as a Vulcan Systems mechanic, which is a self-propelled anti-aircraft gun, is consistent with the Veteran's assertion of noise exposure in service.  

After service, bilateral sensorineural hearing loss was first documented by a private physician in 2007.  On VA examination in September 2009, an audiogram showed a bilateral sensorineural hearing loss disability under 38 C.F.R. § 3.385.

As there is evidence of a present hearing loss disability in each ear under 38 C.F.R. § 3.385 and evidence of noise exposure in service, an event that may result in hearing loss, the remaining question in order to establish service connection is whether the present hearing loss disability in each ear under 38 C.F.R. § 3.385 is causally related to noise exposure in service.  Shedden, at 1167.

Left Ear

For the left ear there is medical evidence against the claim and medical evidence in favor of the claim.   

As for the evidence against the claim, on VA examination in September 2009, the VA examiner stated the puretone thresholds changes during service did not constitute a threshold shift and that the Veteran's hearing loss was not related to service because medical studies indicated that there was no scientific basis for delayed or late onset noise induced hearing loss.  



As for the evidence in favor of the claim, on VA examination in May 2014, the VA stated that the Veteran's left ear hearing loss was at least as likely as not caused by military noise on the basis of a 10 decibel shift at 1000 and 4000 Hz, because the frequencies at 3000 Hz and up to 8000 Hz are more susceptible to noise-induced hearing loss.  

The probative value or evidentiary weight to be attached to a medical opinion is within the Board's province as finder of fact.  The guiding factors in evaluating the probative value of a medical opinion include whether the opinion is based upon sufficient facts, and whether the expert applied valid medical analysis to the significant facts of the case in order to reach the conclusion rendered in the opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-3 (2008).

As for the unfavorable opinion, the VA examiner stated that hearing loss was not related to service because the puretone thresholds changes during service did not constitute a threshold shift for VA purposes and that there was no scientific basis for delayed or late onset noise-induced hearing loss.  The VA examiner did not explain why the changes in the decibel thresholds during service did not constitute a threshold shift.  And as for delayed onset of hearing loss, the conclusion does account for the Veteran's competent and credible statements and testimony that decreased hearing began during service and had existed for several years.  For these reasons, the Board finds that the medical evidence against the claim is not persuasive. 

As the favorable opinion accounts for the significant facts of the case, namely, a threshold shift of 10 decibels at 4000 Hz in service, which the VA examiner explained that frequencies at 3000 Hz and up to 8000 Hz are more susceptible to noise-induced hearing loss, the Board finds that the favorable medical opinion is persuasive evidence of a causal relationship between the present left ear hearing loss disability under 38 C.F.R. § 3.385 and noise exposure in service. 




As the favorable medical evidence outweighs the medical evidence against the claim, and as the three elements of service connection have been established, the claim of service connection for a left ear hearing loss disability under 38 C.F.R. § 3.385 is warranted.

Right Ear

As previously explained, the remaining question is whether the present right ear loss disability under 38 C.F.R. § 3.385 is causally related to noise exposure in service.  Shedden, at 1167. 

The Board finds that the Veteran's lay statements and testimony are competent and credible evidence of noise exposure and impaired hearing in service, and since service.  

For the right ear there is medical evidence against the claim.   

As for the medical evidence against the claim, the Board has already determined that the VA examination in September 2009 is not persuasive evidence and has little probative on the question of a causally relationship between the present hearing loss disability under 38 C.F.R. § 3.385 and noise exposure in service.  

As for the opinion of the VA examiner in May 2014, the VA examiner stated that the Veteran's right ear hearing loss was not at least as likely as not caused by military noise exposure on the basis of a 15 decibel shift at 500 Hz because frequencies below 3000 Hz are not typically noise induced.  The VA examiner concluded that the hearing test results for the right ear did not suggest noise-induced hearing loss and that the Veteran's post-military work as a carpenter most likely contributed to the current right ear hearing loss.  



The VA examiner's opinion does not account for the fact that the Veteran stated that decreased hearing began in service, and the VA examiner's rationale for rejecting right ear hearing loss, not detectable by audiogram in light of evidence of noise-induced hearing loss in the left ear, is unclear.  For this reason, the Board finds that the opinion has minimal probative value. 

The absence of documented hearing loss, as defined by VA, while in service is not fatal to a claim of service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992). 

Whereas here, the Veteran's statements and testimony are competent and credible evidence as to the onset of impaired hearing in service, even though not detected by audiogram, the lack of contemporaneous medical evidence is not an absolute bar to prove the claim based on competent lay evidence).  Buchanan v. Nicholson, 451 F. 3d 1331, 1335 (Fed. Cir. 2006). 

As the record shows a current right ear hearing loss disability under 38 C.F.R. § 3.385 and noise exposure in service, and competent and credible lay evidence of impaired hearing with onset in service, the Board cannot conclude that the preponderance of the evidence is against the claim, and the Veteran prevails on the claim of service connection for a right ear hearing loss disability under 38 C.F.R. § 3.385. 

ORDER

Service connection for a left ear hearing loss disability under 38 C.F.R. § 3.385 is granted.

Service connection for a right ear hearing loss disability under 38 C.F.R. § 3.385 is granted.

______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


